Exhibit 10.18

SECOND AMENDMENT TO CREDIT AGREEMENT AND LIMITED CONSENT
This SECOND AMENDMENT TO CREDIT AGREEMENT AND LIMITED CONSENT, dated as of May
6, 2014 (this “Amendment”), is by and among (a) EMMIS COMMUNICATIONS CORPORATION
(the “Parent”), an Indiana corporation, (b) EMMIS OPERATING COMPANY (the
“Borrower”), an Indiana corporation, (c) the other Credit Parties (as defined in
the Credit Agreement referred to below) signatory hereto, (d) JPMORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”) and (e) the
Lenders (as defined in the Credit Agreement referred to below) signatory hereto.
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.
WHEREAS, the Administrative Agent, certain financial institutions as Lenders,
the Parent, the Borrower and the other Credit Parties entered into that certain
Credit Agreement dated as of December 28, 2012 (as amended, restated and
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Credit Parties intend to acquire certain securities of, and make
certain loans to (including, without limitation, any additional loans made after
the Target Acquisition Effective Date (as defined below), all such loans
collectively referred to herein as, the “Target Loans”), a certain corporation
identified to the Administrative Agent and Lenders in writing (“Target”)
pursuant to that certain Series A Preferred Stock Purchase and Credit Agreement
to be dated as of the Target Acquisition Effective Date (the “Acquisition
Agreement”) by and among Borrower and Target (the acquisition of the securities
of Target and any Target Loans, in each case, pursuant to the Acquisition
Agreement collectively being referred to herein as the “Target Acquisition”);
and
WHEREAS, the Credit Parties desire to modify certain terms and conditions of the
Credit Agreement and have requested that the Lenders consent to the Target
Acquisition, in each case, as specifically set forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Parent, the other Credit Parties, the
Administrative Agent and the Lenders hereby agree as follows:
§1.Limited Consent.
A.    Subject to clause (B) below and notwithstanding anything to the contrary
contained in Section 6.04 to the Credit Agreement, the Administrative Agent and
the Lenders party hereto hereby consent to the Target Acquisition so long as (i)
no Default or Event of Default exists or results therefrom, (ii) the total
consideration paid or payable (including without limitation, assumed
Indebtedness, the original principal amount of any Target Loans and the maximum
amount of all deferred payments, including earnouts, related thereto) in
connection with the Target Acquisition does not exceed $6,000,000, (iii) the
Target Acquisition is consummated within sixty (60) days of the Amendment
Effective Date (as defined below) or such additional time as may be requested by
Borrower with the consent of the Administrative Agent, such consent not to be

1



--------------------------------------------------------------------------------

    

unreasonably withheld, conditioned or delayed, (iv) the Target Loans are made to
Target in an amount and in a manner that complies with the terms and conditions
of the Acquisition Agreement as in effect on the Target Acquisition Effective
Date (or with such other terms and conditions as may be reasonably satisfactory
to the Administrative Agent), and (v) the Administrative Agent shall have
received a final executed copy of the Acquisition Agreement (including all
schedules, exhibits, annexes, amendments, supplements and modifications thereto,
as well as any documents ancillary to the Acquisition Agreement), such agreement
and ancillary documents to be in form and substance reasonably satisfactory to
the Administrative Agent (the date of the final executed Acquisition Agreement
delivered to the Administrative Agent being referred to herein as, the “Target
Acquisition Effective Date”). For the avoidance of doubt, it is understood and
agreed that for purposes of clause (k) of the definition of “Consolidated
EBITDA” set forth in Section 1.01 of the Credit Agreement, the Target
Acquisition shall be deemed an “Acquisition”. It is also agreed that in
connection with the Target Acquisition, the Parties shall enter into an
amendment to the Credit Agreement in form and substance reasonably satisfactory
to the Lenders pursuant to which the Target will be designated an Excluded
Subsidiary (as defined in the Credit Agreement).
B.    The consents set forth in Section 1A shall not be deemed a consent to any
other term or condition of any Credit Document and shall not be deemed to
prejudice any right or rights which the Administrative Agent or any Lender may
now have or may have in the future under or in connection with any Credit
Document or any of the instruments or agreements referred to therein, as the
same may be amended from time to time. The foregoing consent shall also not be
deemed to operate as, or obligate the Administrative Agent or the Lenders to
grant any, future waiver or modification of or consent to any provision, term,
condition or Default or Event of Default under the Credit Agreement.
§2.    Amendments to Credit Agreement. The defined term “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended by (A) deleting the
reference to the number “$500,000” in clause (k) thereof and replacing such
reference with the number “$750,000” and (B) adding the following new clause (l)
immediately after clause (k) therein and immediately prior to the reference to
“minus” following such clause (k):
“, and (m) transaction costs paid or to be paid in cash in connection with the
Credit Parties’ acquisition of WBLS-FM and WLIB-AM, New York, NY (including,
without limitation, severance charges incurred in connection therewith) in an
aggregate amount not in excess of $1,250,000 so long as the Borrower has
provided evidence of such costs in a form reasonably satisfactory to the
Administrative Agent,”
 
§3.    Conditions to Effectiveness. This Amendment shall become effective as of
the date set forth above upon the receipt subject to the satisfaction or waiver
by the Administrative Agent on behalf of the Required Lenders of the following
conditions precedent (the “Amendment Effective Date”):
A.    each of the representations and warranties set forth in Section 4 of this
Amendment shall be true and correct in all material respects as of the date of
this Amendment;

2



--------------------------------------------------------------------------------

    

B.    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by the Borrower, the Parent, each
Subsidiary Guarantor and the Required Lenders; and
C.    the Administrative Agent shall have received evidence, satisfactory to the
Administrative Agent, that the Borrower has paid all fees and, to the extent
billed, expenses payable by the Credit Parties hereunder or under the Credit
Agreement on the Amendment Effective Date.
§4.    Representations and Warranties. The Parent, the Borrower and each other
Credit Party each hereby represents and warrants to the Administrative Agent and
the Lenders as follows:
A.    Representations and Warranties. Each of the representations and warranties
contained in Article III of the Credit Agreement and in each other Credit
Document were true and correct in all material respects (except to the extent
such representations and warranties are already qualified by materiality, in
which case, such representations and warranties were true and correct in all
respects) when made, and, after giving effect to this Amendment, are true and
correct in all material respects on and as of the date hereof (except to the
extent such representations and warranties are already qualified by materiality,
in which case, such representations and warranties are true and correct in all
respects), except to the extent that such representations and warranties relate
specifically to a prior date, then such representations and warranties are true
and correct in all material respects on and as such earlier date (except to the
extent such representations and warranties are already qualified by materiality,
in which case, such representations and warranties are true and correct in all
respects).
B.    Enforceability. The execution and delivery by the Borrower, the Parent and
each other Credit Party of this Amendment, and the performance by the Borrower,
the Parent and each other Credit Party of this Amendment are within the
corporate authority of each of the Borrower, the Parent and each other Credit
Party and have been duly authorized by all necessary corporate proceedings. This
Amendment constitutes valid and legally binding obligations of each of the
Borrower, the Parent and each other Credit Party, enforceable against it in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights in general.
C.    No Default or Event of Default. No Default or Event of Default has
occurred and is continuing, and after giving effect to this Amendment, no
Default or Event of Default will result from the execution, delivery and
performance by the Parent, the Borrower and each other Credit Party of this
Amendment or from the consummation of the transactions contemplated herein.
§5.    No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Credit
Documents remain unchanged and (b) all of the terms and conditions of the Credit
Agreement and the other Credit Documents are hereby ratified and confirmed and
remain in full force and effect (including, without limitation, with respect to
any guarantees provided thereunder and any security interests granted in any
Collateral in support of the Obligations under or with respect to the Credit
Documents). Nothing herein shall be construed to be an amendment, consent or a
waiver of any requirements of the Parent, the Borrower, any other Credit Party
or of any other Person under the Credit Agreement and the

3



--------------------------------------------------------------------------------

    

other Credit Documents except as expressly set forth herein. Nothing in this
Amendment shall be construed to imply any willingness on the part of any Lender
to grant any similar or future amendment, consent or waiver of any of the terms
and conditions of the Credit Agreement and the other Credit Documents. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby. For the
avoidance of doubt, this Amendment shall constitute a “Credit Document” under
the Credit Agreement and each other Credit Document.
§6.    Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03(a) of the Credit Agreement to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred by the Administrative Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
§7.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by each party on a separate counterpart, each of which when
so executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
§8.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
§9.    Governing Law; Captions. This Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York.
The captions in this Amendment are for convenience of reference only and shall
not define or limit the provisions hereof.
[Signature Pages Follow]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
 
 
Borrower:
 
 
 
 
 
 
 
 
EMMIS OPERATING COMPANY
 
 
 
 
 
 
 
By:
/s/ J. Scott Enright
 
 
 
Name:
J. Scott Enright
 
 
 
Title:
Executive Vice President,
 
 
 
 
General Counsel and Secretary

 
 
Parent:
 
 
 
 
 
 
 
 
EMMIS COMMUNICATIONS CORPORATION
 
 
 
 
 
 
 
By:
/s/ J. Scott Enright
 
 
 
Name:
J. Scott Enright
 
 
 
Title:
Executive Vice President,
 
 
 
 
General Counsel and Secretary










[Signature Page to Second Amendment]

--------------------------------------------------------------------------------




 
 
Subsidiary Guarantors:
 
 
 
 
 
 
 
EMMIS INDIANA BROADCASTING, L.P.,
 
 
EMMIS RADIO LICENSE, LLC,
 
 
EMMIS RADIO, LLC,
 
 
EMMIS LICENSE CORPORATION OF NEW
 
 
YORK,
 
 
EMMIS RADIO LICENSE CORPORATION
 
 
OF NEW YORK,
 
 
EMMIS INTERNATIONAL BROADCASTING
 
 
CORPORATION,
 
 
EMMIS RADIO HOLDING CORPORATION,
 
 
EMMIS RADIO HOLDING II
 
 
CORPORATION,
 
 
EMMIS PUBLISHING CORPORATION,
 
 
LOS ANGELES MAGAZINE HOLDING
 
 
COMPANY, INC.,
 
 
MEDIATEX COMMUNICATIONS
 
 
CORPORATION,
 
 
EMMIS PUBLISHING, L.P.,
 
 
ORANGE COAST KOMMUNICATIONS, INC.
 
 
TAGSTATION LLC
 
 
 
 
 
 
 
By:
/s/ J. Scott Enright
 
 
 
Name:
J. Scott Enright
 
 
 
Title:
Executive Vice President,
 
 
 
 
General Counsel and Secretary








[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

    

 
 
JPMORGAN CHASE BANK, N.A., as
 
 
Administrative Agent and a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas W. Harrison
 
 
 
Name:
Thomas W. Harrison
 
 
 
Title:
Senior Vice President / Authorized Officer
 
 
 
 
 






[Signature Page to Second Amendment]

--------------------------------------------------------------------------------




 
 
GENERAL ELECTRIC CAPITAL
 
 
CORPORATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marshall T. Mangum, III
 
 
 
Name:
Marshall T. Mangum, III
 
 
 
Title:
Duly Authorized Signatory
 
 
 
 
 




[Signature Page to Second Amendment]

--------------------------------------------------------------------------------




 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ William J. Krummen
 
 
 
Name:
William J. Krummen
 
 
 
Title:
Vice President
 
 
 
 
 




[Signature Page to Second Amendment]